[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The complaint alleges that the defendant William F. CT Page 5540 Masterson, Jr. is indebted to the plaintiff Shawmut Bank in the amount of $18,000. On September 6, 1988, William Masterson, Jr. transferred to Concetta Masterson certain property known as 173 Grandview Avenue, Hamden, Connecticut. It is alleged that this action constituted a fraudulent conveyance designed to prevent the plaintiff from securing payment of its indebtedness. The second count alleges that the defendant William Masterson, Jr. fraudulently conveyed the property to avoid payment of the debt. The third count alleges that the defendant Concetta Masterson knowingly accepted the fraudulent conveyance and thus conspired with William Masterson to avoid payment of the debt due.
The complaint is dated January 22, 1993 with the fraudulent conveyance occurring on September 6, 1988. The defendant moves to strike counts two and three alleging fraudulent conveyance on the grounds that the applicable statute of limitations, General Statutes 52-552j, is a bar to this action. "Ordinarily, the Statute of Limitations must be raised by special defense." Morrisette v. Archambault, 31 Conn. Sup. 302, 303
(1974). When all parties agree that the complaint contains all the pertinent facts, the issue may be raised by a motion to strike. There is no evidence of such an agreement in this case. Therefore, this issue cannot be decided by a motion to strike in the instant case. See Id.
Accordingly, the motion to strike is denied.
Dorsey, J.